The jury, acting within the court's instructions, declined to fix the punishment, but left that to the court, the verdict being, "We, the jury, find the defendant guilty." The court on this verdict adjudged the defendant guilty of manslaughter in the second degree, and fixed his punishment at one year at hard labor and an additional period to pay the costs. The verdict of the jury will not sustain the judgment, and for that reason must be reversed. Bates v. State, 170 Ala. 26, 54 So. 432.
This cause might also be rendered under authority of Palmer v. State, 3 Ala. App. 127, 57 So. 507, but for the fact that a plea of former jeopardy may be waived, and hence the cause is remanded.
Reversed and remanded.